 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   ALEMAYEHU JIMMA,

 9                             Plaintiff,                 CASE NO. 2:18-cv-01750-JCC

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   STATE OF WASHINGTON,                                 FORMA PAUPERIS

12                             Defendant.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16          The Clerk shall provide a copy of this Order to plaintiff and to the Honorable John C.

17   Coughenour.

18          DATED this 7th day of December, 2018.

19

20

21                                                       A
                                                         BRIAN A. TSUCHIDA
22                                                       Chief United States Magistrate Judge

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
